DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/19/2022 has been entered.  Applicant amended claims 1, 2, 5, and 15 in the amendment.  Claims 10-14 and 20 are cancelled. 
Claims 1-9, and 15-19 remain pending in the application.
The Terminal Disclaimer filed on 01/19/2022 has been approved.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 15-19 filed on 01/19/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Objections
Claims 7, 8, and 16 are objected to because of the following informalities:  
Claim 7, line 1, “the step of communicating” should read “step of communicating”;
Claim 8, line 1, “the steps of” should read “steps of”;
Claim 16, line 2, “a selection of the representation” should read “the selection of the representation”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of different representations" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “each of the chunks of the video asset” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the at least one of the chunks" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the at least one of the chunks of the video asset" in 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the data of content analysis information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the pre-determined levels of video quality" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the plurality of different representations” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the data of historic viewing behavior” in lines 5-6, which renders the claim vague and indefinite.  It is unclear whether the data of historic viewing behavior is referring to “data of historic viewing behavior of previous viewers of the at least one of the chunks of the video asset obtained through collection of user interactions while watching content” in claim 15, lines 15-17 or “data of historic viewing behavior of previous viewers of the at least one of the chunks of the video asset” in claim 16, lines 3-4, or to a different/distinct data of historic viewing behavior.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0366202 A1), hereinafter Phillips, in view of Bloch et al. (US 2015/0294685 A1), hereinafter Bloch.  
Regarding claim 1, Phillips discloses 
A method of streaming a video asset to a client device for playback (page 1, [0001]: a method for managing bitrate delivery in an adaptive bitrate streaming environment) as a sequence of chunks available in a plurality of variant levels of video quality (page 3, [0027]: manifest files with metadata information describing the multiple bitrates used for encoding content at different resolutions and URL pointers of various segments of encoded media content are provided for effectuating streaming sessions), the method comprising:
	selecting a representation (top bitrate) from the plurality of different representations (bitrates) using a manifest (manifest file) which expresses a set of representations available for each of the chunks of the video asset (page 5, [0035], lines 10-15: select the top bitrate from the manifest file); and
	 generating a dynamic manifest (modified manifest file) for the video asset recommended for streaming to the client device (page 5, [0035], lines 10-15: remove all bitrates from the manifest file except the top bitrate and deliver the modified manifest file to the client device).

Phillips does not explicitly disclose
	wherein, during said selecting step, a selection of the representation recommended for the at least one of the chunks is based on data of historic viewing behavior of previous viewers of the at least one of the chunks of the video asset obtained through collection of user interactions while watching content; and
	wherein the data of historic viewing behavior provides an indication of a level of historic viewer interest of each of the chunks of the video asset.

However, Bloch discloses
	wherein, during said selecting step, a selection of the representation recommended for the at least one of the chunks is based on data of historic viewing behavior of previous viewers of the at least one of the chunks of the video asset obtained through collection of user interactions while watching content (page 3, [0029], lines 19-23: the paths and/or segments can also be automatically selected based on information associated with the interactive version of the linear video, such as popular selections made by other users when viewing the interactive version); and
	wherein the data of historic viewing behavior provides an indication of a level of historic viewer interest of each of the chunks of the video asset (page 3, [0029], lines 19-23: the paths and/or segments can also be automatically selected based on information associated with the interactive version of the linear video, such as popular selections made by other users when viewing the interactive version).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Bloch to Phillips because Phillips discloses selecting top bitrate from manifest file (page 5, [0035], lines 10-15) and Bloch further suggests selecting segments based on popular selections made by other users when viewing (page 3, [0029]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Bloch in the Phillips system in order to provide better experience to user.

Regarding claim 2, Phillips and Bloch disclose the method as described in claim 1.  Phillips and Bloch further disclose
wherein, during said selecting step, a representation providing a higher pre-determined level of video quality is selected for a chunk having historic viewer interest of a pre-determined threshold (Bloch: page 3, [0029], lines 19-23: the paths and/or segments can also be automatically selected based on information associated with the interactive version of the linear video, such as popular selections made by other users when viewing the interactive version; popular selections corresponds to historic viewer interest of a pre-determined threshold).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Phillips and Bloch disclose the method as described in claim 1.  Phillips further discloses 
said selecting step is repeated for each of the chunks of the video asset, and wherein the dynamic manifest includes a recommendation for at least one of the chunks of a pre-determined level of video quality that is different from a recommendation of a pre-determined level of video quality recommended for at least one other of the chunks of the video asset (page 1, [0003]: the selected single bitrate is moved up or down by the ABR stream delivery server to other bitrates of the manifest files responsive to continued monitoring of the video buffer characteristics of the media player during the streaming session).

Regarding claim 5, Phillips and Bloch disclose the method as described in claim 1.  Phillips and Bloch further disclose
during said selecting step, the representation selected for the at least one of the chunks of the video asset to be streamed to the client device corresponds to at least one of a minimum, a maximum, and an average of a level of the historic viewing behavior (Bloch: page 3, [0029], lines 19-23: the paths and/or segments can also be automatically selected based on information associated with the interactive version of the linear video, such as popular selections made by other users when viewing the interactive version).  Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 15, Phillips discloses 
A system for streaming a video asset to a client device for playback (page 1, [0001]: managing bitrate delivery in an adaptive bitrate streaming environment) as a sequence of chunks available in a plurality of variant levels of video quality (page 3, [0027]: manifest files with metadata information describing the multiple bitrates used for encoding content at different resolutions and URL pointers of various segments of encoded media content are provided for effectuating streaming sessions), said system comprising electronic apparatus having at least one processor configured to:
	select a representation (top bitrate) from the plurality of different representations (bitrates) for at least one of the chunks of the video asset from an existing manifest (manifest file) which expresses a set of representations available for each chunk of the video asset (page 5, [0035], lines 10-15: select the top bitrate from the manifest file); and 
	generate a dynamic manifest (modified manifest file) for the video asset in which the representation selected for the at least one of the chunks is recommended for streaming to the client device (page 5, [0035], lines 10-15: remove all bitrates from the manifest file except the top bitrate and deliver the modified manifest file to the client device).

Phillips does not explicitly disclose 
	selection of the representation recommended for the at least one of the chunk is based on at least one of data of historic viewing behavior of previous viewers of the at least one of the chunks of the video asset obtained through collection of user interactions while watching content.

However, Bloch discloses 
	selection of the representation recommended for the at least one of the chunk is based on at least one of data of historic viewing behavior of previous viewers of the at least one of the chunks of the video asset obtained through collection of user interactions while watching content(page 3, [0029], lines 19-23: the paths and/or segments can also be automatically selected based on information associated with the interactive version of the linear video, such as popular selections made by other users when viewing the interactive version).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Bloch to Phillips because Phillips discloses selecting top bitrate from manifest file (page 5, [0035], lines 10-15) and Bloch further suggests selecting segments based on popular selections made by other users when viewing (page 3, [0029]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Bloch in the Phillips system in order to provide better experience to user.

Claims 4, 6, 8, 9, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Bloch, and further in view of Lohmar et al. (US 2014/0149557 A1), hereinafter Lohmar.
Regarding claim 4, Phillips and Bloch disclose the method as described in claim 1.  Phillips and Bloch further disclose
during said selecting step, the data of the historic viewing behavior is mapped to one of the pre-determined levels of video quality (Bloch: page 3, [0029], lines 19-23: the paths and/or segments can also be automatically selected based on information associated with the interactive version of the linear video, such as popular selections made by other users when viewing the interactive version).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Phillips and Bloch do not explicitly disclose 
	the data of content analysis information for each chunk is mapped to one of the pre-determined levels of video quality.

However, Lohmar discloses 
during said selecting step, the data of the historic viewing behavior and the data of content analysis information for each chunk (movements) is mapped to one of the pre-determined levels of video quality (media data rate candidates) (page 3, [0028]: higher values for the media content types of the first category/high movements are assigned to the media data rate candidates than for the media content types of the second category/low movements).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Lohmar to Phillips and Bloch because Phillips and Bloch disclose selecting top bitrate from manifest file (Phillips: page 5, [0035], lines 10-15) and Lohmar further suggests recommending bitrate based on the type of content stream (page 3, [0028]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Lohmar in the Phillips and Bloch system in order to ensure user receive the same perceived quality as suggested by Lohmar (page 3, [0028]).

Regarding claim 6, Phillips and Bloch disclose the method as described in claim 1.  Phillips and Bloch do not explicitly disclose
a rate of change of a level of video quality recommended for any two adjacent chunks of the video asset is limited to a predetermined number of levels of video quality.

However, Lohmar discloses 
a rate of change of a level of video quality recommended for any two adjacent chunks of the video asset is limited to a predetermined number of levels of video quality (page 2, [0025]: the values of the media data rate candidates are the same for different content segments of the same content stream).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Lohmar to Phillips and Bloch because Phillips and Bloch disclose selecting top bitrate from manifest file (Phillips: page 5, [0035], lines 10-15) and Lohmar further suggests recommending bitrate based on the type of content stream (page 3, [0028]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Lohmar in the Phillips and Bloch system in order to ensure user receive the same perceived quality as suggested by Lohmar (page 3, [0028]).

Regarding claim 8, Phillips and Bloch disclose the method as described in claim 1.  Phillips and Bloch do not explicitly disclose
further comprising the steps of:
modifying the representation recommended for at least one of the chunks of the video asset to be streamed to the client device as selected during said selecting step based on at least one of a level of available network bandwidth, a level of available network storage capacity, and data rate utilization information of network resources including at least one of current, average, peak, and minimum data rate of network resources; and
	generating a modified dynamic manifest for the video asset such that the representation recommended and as modified during said modifying step is recommended for the at least one of the chunks.

However, Lohmar discloses
further comprising the steps of:
modifying the representation recommended for at least one of the chunks of the video asset to be streamed to the client device as selected during said selecting step based on at least one of a level of available network bandwidth (available bit rate), a level of available network storage capacity, and data rate utilization information of network resources including at least one of current, average, peak, and minimum data rate of network resources (page 5, [0065]: the server receives the information that new available bit rate has changed and is now lower than the previous bit rate, deletes the media bit rate candidates which are higher than the new available bit rate); and
	generating a modified dynamic manifest (manipulate manifest file) for the video asset such that the representation recommended and as modified during said modifying step is recommended for the at least one of the chunks (page 5, [0065-0066]: manipulate the manifest file and transmit the manipulated manifest file to client).  

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Lohmar to Phillips and Bloch because Phillips and Bloch disclose selecting top bitrate from manifest file (Phillips: page 5, [0035], lines 10-15) and Lohmar further suggests modifying the manifest file and transmit the modified manifest file to client (page 5, [0065-0066]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Lohmar in the Phillips and Bloch system in order to provide the updated manifest file to user.

Regarding claim 9, Phillips, Bloch, and Lohmar disclose the method as described in claim 8.  Phillips, Bloch, and Lohmar further disclose
wherein, during said modifying step, a representation providing a higher pre-determined level of video quality is selected for a chunk having at least one of available network bandwidth (Lohmar: page 5, [0065]: the server receives the information that the new available bit rate has changed and is now higher than the previous bit rate, add further media bit rate candidates which fulfill the condition that they are lower than the new available bit rate), available network storage, and current, average, peak, or minimum data rate of a pre-determined threshold.  Therefore, the limitations of claim 9 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Regarding claim 16, Phillips and Bloch disclose the system as described in claim 15.  Phillips and Bloch do not explicitly disclose 
the electronic apparatus is a dynamic manifest manipulator, wherein a selection of the representation recommended for the at least one of the chunks is based on at least one of data of historic viewing behavior of previous viewers of the at least one of the chunks of the video asset and data of content analysis information for the at least one of the chunks of the video asset, and wherein the data of historic viewing behavior provides an indication of a level of historic viewer interest of each chunk of the video asset and the data of content analysis information provides an indication of a level of at least one of importance, relevance, and activity of each chunk of the video asset.

However, Lohmar discloses 
the electronic apparatus is a dynamic manifest manipulator, wherein a selection of the representation recommended for the at least one of the chunks is based on at least one of data of historic viewing behavior of previous viewers of the at least one of the chunks of the video asset and data of content analysis information for the at least one of the chunks of the video asset (page 3, [0028]: generate media data rate candidates based on information indicating the type of the one or more content streams), and wherein the data of historic viewing behavior provides an indication of a level of historic viewer interest of each chunk of the video asset and the data of content analysis information provides an indication of a level of at least one of importance, relevance, and activity (movements) of each chunk of the video asset (page 3, [0028]: the type of the one or more content streams is a certain category into which the one or more content streams can be classified; first category comprises media content with high movements and a second category comprises media content with low movements).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Lohmar to Phillips and Bloch because Phillips and Bloch disclose selecting top bitrate from manifest file (Phillips: page 5, [0035], lines 10-15) and Lohmar further suggests recommending bitrate candidates based on the type of content stream (page 3, [0028]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Lohmar in the Phillips and Bloch system in order to ensure user receive the same perceived quality as suggested by Lohmar (page 3, [0028]).

Regarding claim 17, Phillips, Bloch, and Lohmar disclose the system as described in claim 16.  Phillips, Bloch, and Lohmar further disclose
said at least one processor being configured to select a representation providing a higher pre-determined level of video quality for a chunk having historic viewer interest of a pre-determined threshold or having at least one of importance, relevance, and activity of a pre-determined threshold (Lohmar: page 3, [0028]: sports content or music are categorized into the first category as it contains higher movements than a certain movement threshold, and talk-shows or news are categorized into the second category as it contains lower movements than the movement threshold; the first category contains higher values for the media data rate candidates than the second category).  Therefore, the limitations of claim 17 are rejected in the analysis of claim 16 above, and the claim is rejected on that basis.

Regarding claim 18, Phillips and Bloch disclose the system as described in claim 15.  Phillips and Bloch do not explicitly disclose 
the electronic apparatus is a network-aware manifest manager, wherein a selection of the representation recommended for the at least one of the chunks is based on at least one of a level of available network bandwidth, a level of available network storage, and data rate utilization information of network resources including at least one of current, average, peak, and minimum data rate of network resources.
 
However, Lohmar discloses 
the electronic apparatus is a network-aware manifest manager, wherein a selection of the representation recommended for the at least one of the chunks is based on at least one of a level of available network bandwidth, a level of available network storage, and data rate utilization information of network resources including at least one of current, average, peak, and minimum data rate of network resources (page 5, [0065]: the server receives the information that new available bit rate has changed and is now lower than the previous bit rate, deletes the media bit rate candidates which are higher than the new available bit rate).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Lohmar to Phillips and Bloch because Phillips and Bloch disclose selecting top bitrate from manifest file (Phillips: page 5, [0035], lines 10-15) and Lohmar further suggests recommending bitrate (page 5, [0065]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Lohmar in the Phillips and Bloch system in order to ensure user will receive appropriate bitrate candidates.

Regarding claim 19, Phillips, Bloch, and Lohmar disclose the system as described in claim 18.  Phillips, Bloch, and Lohmar disclose 
said at least one processor being configured to select a representation providing a higher pre-determined level of video quality for a chunk having at least one of the level of available network bandwidth (Lohmar: page 5, [0065]: the server receives the information that the new available bit rate has changed and is now higher than the previous bit rate, add further media bit rate candidates which fulfill the condition that they are lower than the new available bit rate), the level of available network storage, and current, average, peak, or minimum data rate of a pre-determined threshold.  Therefore, the limitations of claim 19 are rejected in the analysis of claim 18 above, and the claim is rejected on that basis.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Bloch, and further in view of Asarikuniyil et al. (US 2017/0374123 A1), hereinafter Asarikuniyil.
Regarding claim 7, Phillips and Bloch disclose the method as described in claim 1.  Phillips and Bloch do not explicitly disclose
further comprising the step of communicating the dynamic manifest to the client device in at least one of a master playlist and an EXT-X-SESSION-DATA tag of HTTP Live Streaming protocol.

However, Asarikuniyil discloses
further comprising the step of communicating the dynamic manifest to the client device in at least one of a master playlist and an EXT-X-SESSION-DATA tag of HTTP Live Streaming protocol (page 5, [0054]: send a playlist for streaming the media content to wireless communication device, the playlist is a manifest file that provides a listing of media segments for a media player on the wireless communication device to render).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Asarikuniyil to Phillips and Bloch, because Phillips and Bloch disclose selecting top bitrate from manifest file (Phillips: page 5, [0035], lines 10-15) and Asarikuniyil further suggests sending a playlist for streaming the media content (page 5, [0054]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Asarikuniyil in the Phillips and Bloch system in order to provide easy access to the media content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wiser et al. (US 2015/0067754 A1).  Gathers viewers’ viewing behavior.
Swaminathan et al. (US 2013/0163758 A1).  Deliver content metadata with manifest file (an M3U playlist) to device.
Freeman, II et al. (US 2014/0059156 A1).  The content server selects from multiple bitrates for the content portions; the bitrate is adaptive based on the currently available bandwidth.
Gahm et al. (US 2013/0332620 A1).  Adjusting rate limit based on changes in the current encoding rate (page 1, [0010]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
05/02/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447